UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
ORNRAT KEAWSRI, et al.,
                                                              :
                                       Plaintiffs,            :   17-CV-2406 (VEC) (OTW)
                                                              :
                      -against-                               :           ORDER
                                                              :
RAMEN-YA, INC., et al.,                                       :
                                                              :
                                       Defendants.            :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a Status Conference in this matter on December 11, 2019. As discussed

at the conference, the RYI Defendants shall produce their responsive documents by December

20, 2019 or else confirm to Plaintiffs by that date that no additional responsive documents

exist. The parties are reminded that, pursuant to the Court’s Individual Practices §II.b, the

parties shall engage in a meaningful meet-and-confer process before requesting Court

intervention.

         The parties shall also meet and confer regarding whether they consent to magistrate

judge jurisdiction for all purposes, and inform the Court of their decision by January 17, 2020.

The Court will hold the next Status Conference on January 29, 2020 at 10:30 a.m. in Courtroom

20D, 500 Pearl Street.

         SO ORDERED.



                                                                  s/ Ona T. Wang
Dated: December 11, 2019                                                     Ona T. Wang
       New York, New York                                           United States Magistrate Judge
